Case 1:19-cv-00544-LPS-CJB Document 1 Filed 03/20/19 Page 1 of 2 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

SIEMENS MOBILITY, INC.,                          )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )   C.A. No. ______________
                                                 )
WESTINGHOUSE AIR BRAKE                           )   JURY TRIAL DEMANDED
TECHNOLOGIES CORPORATION                         )
(d/b/a WABTEC CORPORATION),                      )
                                                 )
                       Defendant.                )

                MOTION FOR LEAVE TO FILE COMPLAINT UNDER SEAL

       Plaintiff Siemens Mobility, Inc. (“Siemens”) hereby moves, pursuant to D. Del. LR 26.2,

for an order permitting the filing of its Complaint under seal. The reason for Siemens’ motion is

that the Complaint contains commercially sensitive and confidential business information.

Specifically, the Complaint refers to documents and information that Defendant has designated

confidential pursuant to protective orders entered in previous cases between the parties,

including two cases in this District (C.A. No. 16-284, C.A. No. 17-1687). For example, the

Complaint:

               Quotes internal Wabtec emails discussing Wabtec’s pricing (Complaint at ¶ 74);

               Refers to specific terms of Wabtec’s agreements with its customers (id. at ¶ 75);

               Quotes internal Wabtec documents detailing customer complaints (id. at ¶ 77-78);
                and,

               Quotes from depositions of Wabtec executives that have been designated
                confidential (id. at ¶¶ 87, 89).

       Siemens, therefore, respectfully requests entry of the attached order permitting the filing

of its Complaint under seal.
Case 1:19-cv-00544-LPS-CJB Document 1 Filed 03/20/19 Page 2 of 2 PageID #: 2




                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                    /s/ Karen Jacobs
OF COUNSEL:
                                    Jack B. Blumenfeld (#1014)
Kent A. Gardiner
                                    Karen Jacobs (#2881)
Mark Supko
                                    Stephen J. Kraftschik (#5623)
Josh Rychlinski
                                    1201 North Market Street
CROWELL &MORING LLP
                                    P.O. Box 1347
1001 Pennsylvania Avenue NW
                                    Wilmington, DE 19899-1347
Washington, DC 20004
                                    (302) 658-9200
(202) 624-2500
                                    jblumenfeld@mnat.com
Chahira Solh                        kjacobs@mnat.com
John S. Gibson                      skraftschik@mnat.com
CROWELL &MORING LLP
3 Park Plaza, 20th Floor            Attorneys for Siemens Mobility, Inc.
Irvine, CA 92614
(949) 263-8400
Sima Namiri-Kalantari
CROWELL &MORING LLP
515 S. Flower Street, 41st Floor
Los Angeles, CA 90071
(213) 622-4750

March 20, 2019




                                     2
